Voto particular disidente emitido por la
Juez Asociada Se-ñora Rodríguez Rodríguez,
al que se une el Juez Presi-dente Señor Hernández Denton.
Disiento de la determinación del Tribunal de denegar la comparecencia de la Asociación Puertorriqueña de Farma-cias de Servicios Especializados de Salud, Inc., como amigo de la corte en este caso. La controversia que nos ocupa gira *97en tomo a la interpretación que hace el Departamento de Salud de la Ley de Farmacia de 2004, Ley Núm. 247 de 3 de septiembre de 2004 (20 L.P.R.A. sec. 407 et seq.), de que es una práctica contraria a dicha ley el dispensar medicamen-tos a los pacientes por conducto de personal no farmacéutico. Como resultado de esta interpretación, el De-partamento de Salud le ordenó a los peticionarios en este caso el cese y desista de la referida práctica. Esta determi-nación fue confirmada por el foro apelativo intermedio.
Considero que la decisión tomada por este Tribunal hoy, no se ajusta a lo que ha sido nuestra norma sobre la compa-recencia de amigos de la corte. Sabido es que este tipo de comparecencia no es por derecho, sino que está sujeta a la sana discreción de este Foro. Véase, entre otros, Hernández Torres v. Hernández Colón et al., 127 D.P.R. 974, 977 (1991). En el caso normativo Pueblo ex rel. L.V.C., 110 D.P.R. 114, 129 (1980), indicamos que “[s]u autorización ... debe responder ... a la necesidad del tribunal y a su propósito de estar mejor informado para hacer la más cumplida justicia”. En esta tarea, el Tribunal debe tomar en consideración, “entre otros factores, el interés público del asunto bajo considera-ción, lo novel de las cuestiones planteadas, el alcance de la adjudicación que haya de hacerse en cuanto a terceros que no son parte en el litigio, las cuestiones de política pública que puedan estar planteadas, la magnitud de los derechos que puedan estar en juego, etc. No puede haber criterios fijos limitativos ni particularizadores de los factores a to-marse en consideración”. (Énfasis nuestro.) Íd. Claro está, el amigo de la corte no puede convertirse en una parte en el litigo. “El amigo de la corte puede ser el amigo de una causa, pero ante todo debe ser el amigo y servidor de la causa de la justicia.” Íd.
Al sopesar los criterios antes esbozados, me resulta for-zoso concluir que se debe acceder a la solicitud de compare-cencia en este caso. Si bien es cierto que el escrito presen-tado por la Asociación Puertorriqueña de Farmacias de *98Servicios Especializados de Salud, Inc. es un tanto parco y lacónico respecto a los fundamentos para la concesión de su petición, en éste sí se nos señala que sus miembros se verían afectados por la determinación final que tome este Tribunal habida cuenta de que éstos también utilizan personal no farmacéutico para dispensar medicamentos a sus pacientes. Por lo tanto, es claro que éstos se verían afectados por el dictamen final que emitamos. Tomando ello en considera-ción, al igual que los otros factores esbozados en Pueblo ex rel. L.V.C., ante, accedería a la petición y le ordenaría a la Asociación de Farmacias de Servicios Especializados de Sa-lud que nos ilustrara en torno a dicha práctica, el por qué de ésta, a qué obedece su implementación, cómo se afectaría la industria de prevalecer la determinación administrativa, cómo se benefician o perjudican sus pacientes, cómo se atiende esta situación en otras jurisdicciones, etc.
Disiento del dictamen mayoritario.